              Case 1:20-cv-10792-JCB Document 17 Filed 07/20/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                              )
CHRISTOPHER M. COLL,                          )
     Plaintiff,                               )
                                              )
              v.                              )       Civil No. 20-10792-JCB
                                              )
MIDDLESEX HOUSE OF                            )
CORRECTION, et al.,                           )
     Defendants.                              )
                                              )

                                              ORDER
                                            July 20, 2020

Boal, M.J.

       Plaintiff Christopher M. Coll, who is presently incarcerated at the Middlesex Jail and House

of Correction, filed a pro se civil rights complaint alleging, among other things, that he was injured

while being transported for a court appearance.

       By Memorandum and Order dated June 17, 2020, this Court granted Coll’s motions to

amend and to proceed without prepayment of fees. See Docket No. 12. Coll was granted until July

17, 2020, to file an amended complaint.

       Now before the Court is a letter from Coll requesting a complaint form and other forms

needed for service. See Docket No. 13. In light of Coll’s pro se status, this Court will grant Coll an

extension of time until August 20, 2020, to file an amended complaint. No further extensions will

be granted.

       Accordingly, Coll must file, no later than August 20, 2020, an amended complaint. The

Clerk shall send to Coll a blank complaint form with a copy of this Order.

                                                      SO ORDERED.

                                                       /s/ Jennifer C. Boal
                                                      JENNIFER C. BOAL
                                                      United States Magistrate Judge
